Case 3:20-cv-02190-DMS-DEB Document 18 Filed 05/04/21 PageID.599 Page 1 of 3



  1   ROB BONTA
      Attorney General of California
  2   ANTHONY R. HAKL
      Supervising Deputy Attorney General
  3   GABRIELLE D. BOUTIN
      Deputy Attorney General
  4   State Bar No. 267308
       1300 I Street, Suite 125
  5    P.O. Box 944255
       Sacramento, CA 94244-2550
  6    Telephone: (916) 210-6053
       Fax: (916) 324-8835
  7    E-mail: Gabrielle.Boutin@doj.ca.gov
      Attorneys for Defendants Attorney General
  8   Rob Bonta and Director Luis Lopez, in their
      official capacities
  9
                       IN THE UNITED STATES DISTRICT COURT
10
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
                                     CIVIL DIVISION
12
13
14    LANA RAE RENNA, et al.,                      20-cv-02190-DMS-DEB
15                                 Plaintiffs, JOINT MOTION FOR AN ORDER
                                               EXTENDING TIME FOR
16                                         v. DEFENDANTS TO FILE AN
                                               ANSWER TO THE FIRST
17                                             AMENDED COMPLAINT
      ROB BONTA, in his official capacity
18    as Attorney General of California;       Judge: Hon. Dana M. Sabraw
      and LUIS LOPEZ, in his official          Trial Date: None set
19    capacity as Director of the              Action Filed: 11/10/2020
      Department of Justice Bureau of
20    Firearms,
21                               Defendants.
22
23
24
25
26
27
28
                                               1
                            Joint Motion For an Order Extending Time (20-cv-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 18 Filed 05/04/21 PageID.600 Page 2 of 3



  1        Plaintiffs and Defendants respectfully submit this joint motion in accordance
  2   with Civil Rules 7.2 and 12.1 for an order extending the time for Defendants
  3   Attorney General Rob Bonta and Director Luis Lopez to file their answer to the
  4   First Amended Complaint (FAC). They request an extension from May 7 to May
  5   14, 2021.
  6        On the afternoon of Friday, April 23, 2021, this Court issued an order partially
  7   granting and partially denying Defendants’ motion to dismiss the First Amended
  8   Complaint, ECF No. 17 (Order). Defendants’ answer to the remaining allegations
  9   and claims in FAC is therefore currently due on May 7, 2021. Fed. R. Civ. Proc.,
10    rule 12(a)(4)(A). Prior to issuance of the Order, Defendants’ counsel had planned
11    to (and eventually did) take leave from work for medical reasons from April 27
12    through May 2, 2021. Defendants’ counsel unsuccessfully attempted to connect
13    with Plaintiffs’ counsel before leave commenced to request an extension of time to
14    file Defendants’ answer. However, Plaintiffs’ and Defendants’ counsel have now
15    conferred and stipulated that Defendants should be granted a one-week extension of
16    time to answer the FAC, from May 7 to May 14, 2021.
17         Good cause exists to grant the requested extension. As the default, the Federal
18    Rules of Civil Procedure permit only 14 days to answer a complaint following an
19    order on a motion to dismiss. Fed. R. Civ. Proc., rule 12(a)(4)(A). Here, the Order
20    issued just before Defendants’ counsel’s previously-scheduled leave. Defendants’
21    counsel made diligent efforts to obtain an extension as soon as possible. Further,
22    preparation of the answer will require substantial time since the FAC is 56 pages
23    long. Finally, one week is a reasonable length for the requested extension.
24         For these reasons, the parties respectfully request that the Court issue an
25    extension of time for Defendants to file their answer to the FAC, from May 7 to
26    May 14, 2021.
27
28
                                                2
                             Joint Motion For an Order Extending Time (20-cv-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 18 Filed 05/04/21 PageID.601 Page 3 of 3



  1   Dated: May 4, 2021                            Respectfully submitted,
  2                                                 ROB BONTA
                                                    Attorney General of California
  3                                                 ANTHONY R. HAKL
                                                    Supervising Deputy Attorney General
  4
  5
                                                    /s/ Gabrielle D. Boutin
  6                                                 GABRIELLE D. BOUTIN
                                                    Deputy Attorney General
  7                                                 Attorneys for Defendants Attorney
                                                    General Rob Bonta and Director Luis
  8                                                 Lopez, in their official capacities
  9
10    Dated: May 4, 2021                            /s/Raymond M. DiGuiseppe
                                                    Raymond M. DiGuiseppe
11                                                  The DiGuiseppe Law Firm, P.C.
                                                    4320 Southport-Supply Road, Suite 300
12                                                  Southport, NC 28461
                                                    Tel.: 910-713-8804
13                                                  Email: law.rmd@gmail.com
                                                    Attorneys for Plaintiffs
14
15
16
17
                               SIGNATURE CERTIFICATION
18
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
19
      Policies and Procedures Manual, I hereby certify that the content of this document
20
      is acceptable to, and I have obtained authorization to affix the electronic signatures
21
      of, the above signatories to this document.
22
23    DATED: May 4, 2021                                   /s/ Gabrielle D. Boutin
24                                                         Gabrielle D. Boutin

25
26
27
28
                                                3
                              Joint Motion For an Order Extending Time (20-cv-02190-DMS-DEB)
